Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160297174) in view of Inagaki (US20140070562).
With respect to claim 1 Kim discloses an automotive vehicle soundproofing part, comprising a body comprising a plurality of interlaced or bonded fibers (bonded fibers disclosed);
Wherein the body comprises in its thickness:
A porous upper region (2) comprising granular elements (see paragraph 128 the fibrous layers include heat resistance improvers such as glass powder);
A porous lower region (1) with heat resistance improvers which may or may not include powder. 
Kim does not expressly disclose wherein the upper region has a greater concentration of dispersed granular elements. 
Kim discloses the upper region having an air passage resistance, and the lower region having an air passage resistance but does not disclose the upper region having a greater resistance to air flow than the lower region.
Inagaki (see paragraphs 28 and 39 regarding the density of bonded fibers) discloses a multilayer bonded fibrous element wherein the outer layer is of higher flow resistance (due to the higher density of 
It would have been obvious to one of ordinary skill in the art to apply the different properties to the respective layers so that the upper layer would be protective of the lower layer (see Inagaki paragraph 6 regarding durability). 
It would further be obvious to provide additional fire and heat resistance to the outer layer so as to protect the inner portion while maximizing the inner portion cavity availability for sound reduction.
The specific range of at least 100N.m3 greater than the resistance of the lower porous region would have been obvious as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 2 and 3 regarding the specific claimed air resistance this would have been obvious to select as the air resistance is a known property having an effect on sound propagation. The air resistance is also resistive the sound waves in a known way. The selection of 250 to 1500 Nms would have been obvious to one of ordinary skill as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
With respect to claim 4 Kim further discloses the presence of bonding elements (see paragraph 100). It would have been obvious to have the binding elements bind the fibers together and to bind the powders glass or other heat resistance improves to the fibers as this would allow a single step and single material to function to bind all of the respective elements together.
With respect to claims 5-8 regarding the specific claimed parameters of the granular elements it would have been an obvious matter to select any of the properties based upon the desired properties of the device as a whole. The density would alter the manner in which the density f the fibrous body 
With respect to claim 9 Kim as modified discloses (see figures) wherein the lower porous region is thicker than the upper regions such the thickness of the upper region is less than 50% of the thickness of the body.
With respect to claim 10 Kim as modified discloses a nonwoven fiber, one could reasonably consider such a nonwoven to meet the limitations of a felt.
With respect to claim 11 Kim discloses the body as being adhered together and as such can be considered to be a single piece.
With respect to claim 12 Kim (paragraph 128) further discloses wherein the granular elements are made from barite, chalk or clay fillers.
With respect to claim 13 Kim as modified discloses a process for manufacturing an automotive vehicle soundproofing part comprising the following steps:
Providing a body (inherent in its presence) comprising interlaced or boned fibers (see abstract)
Incorporating granular elements (see paragraph 128 they are present and as such incorporated) between the fibers of a porous upper region of the body; and
maintaining a porous lower region with no dispersed granular elements (refer to teachings of Inagaki to provide for different properties of the different layers which allows for the outer layer to protect and improve the durability of the inner layer), or a porous lower region having a concentration of dispersed granular elements lower than the concentration in dispersed granular elements of the porous upper region;

With respect to claim 14 regarding the specific claimed air resistance this would have been obvious to select as the air resistance is a known property having an effect on sound propagation. The air resistance is also resistive the sound waves in a known way. The selection of 250 to 1500 Nms would have been obvious to one of ordinary skill as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  
With respect to claim 16 Kim further discloses (para 124) comprising the step of incorporating between the fibers of the porous upper region of the body, bonding elements and activating the bonding elements.
With respect to claim 17 Kim (para 124 and 118) further discloses wherein the step of activating the bonding elements is made by heating to bond the granular elements to the fibers.
With respect to claim 18  Kim as modified further discloses controlling the penetration of the granular elements during the incorporating step so that the thickness of the porous upper region is less than 50% of the thickness of the fibrous body (by means of the formation of the regions in separate steps which are then united).
2. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160297174) in view of Inagaki (US20140070562) as applied to claim 13 above and in further view of JP2017-82229 (hereinafter ‘229).

‘229 establishes that it is known to incorporate granular members such as fire retardant granular members into a fibrous body by means of electro-deposition. Such a technique would apply an electric field in the manner as claimed.
It would have been obvious to one of ordinary skill in the art to use the known means of incorporating powdered elements into fibrous bodies with the fibrous body of Kim as modified to allow for ease of installation with predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee (US20180236746) discloses a composite multilayer structure; Kim (US20160059799) discloses a multilayered sound absorbing member for motor vehicle; Law (US20110031064) discloses a non-combustible sound absorbing facing; Wenstrup (US20070066176) discloses a non-woven composite; Nakamura (US20040185239) discloses an interior member for motor vehicle; Lucca (US4966799) discloses a noise-reducing structural element; and Squier (US3979487) discloses a process for making an acoustic structure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FORREST M PHILLIPS whose telephone number is (571)272-9020.  The examiner can normally be reached on Monday-Friday from 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FORREST M PHILLIPS/               Examiner, Art Unit 2837